The question involved in this case is whether the mortgage moratorium statutes, Chap. 247 of the Laws of 1934, Chap. 287 of the Laws of 1936, and Chap. 346 of the Laws of 1938, have any application to a mortgage executed in July, 1935. By their express provisions, they have no such application. See Sec. 12 of the Act of 1934, Sec. 12 of the Act of 1936, and Sec. 12 of the Act of 1938.
It follows that appellee's original bill should have been dismissed, and the injunction issued thereon dissolved, and a final decree granted appellant.
Reversed and judgment here for appellant.